Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 26, 2018

The Court of Appeals hereby passes the following order:

A18E0034. WOODRUFF v. WOODRUFF.

         Michael Shane Woodruff (M. Woodruff) filed a pro se emergency motion in
this Court pursuant to Court of Appeals Rule 40 (b) related to a pending civil action
in the Superior Court of Lowndes County styled as Robyn R. Woodruff v. Michael
Shane Woodruff, Civil Action File No. 2015-CVD-2096. The emergency motion
requests that this Court set aside a January 22, 2018 order entered by the Superior
Court scheduling the civil action for a bench trial on February 27 and 28, 2018 on the
basis that M. Woodruff was not served with a copy of the order as a part of a scheme
to hold the trial without him being present or without giving him adequate time to
prepare. The motion also alleges that M. Woodruff has filed a federal lawsuit against
the judge who signed the scheduling order to address “constitutional violations,” and
requests that this Court stay the Superior Court civil action until the federal court
rules.
         Under Rule 40 (b), this Court may exercise its inherent power to “issue such
orders or give such direction to the trial court as may be necessary to preserve
jurisdiction of an appeal or to prevent the contested issue from becoming moot.”
Because we find no basis for an order pursuant to Rule 40 (b), the emergency motion
is DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/26/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.